Citation Nr: 0813754	
Decision Date: 04/25/08    Archive Date: 05/01/08

DOCKET NO.  06-18 960	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, 
Arizona


THE ISSUES

1.  Entitlement to an initial disability rating in excess of 
10 percent for service-connected status post repair of the 
anterior cruciate ligament and medial meniscus of the left 
knee.

2.  Entitlement to an initial compensable disability rating 
for service-connected degenerative arthritis of the left 
knee.

3.  Entitlement to initial compensable disability rating for 
service-connected surgical scar of the left knee.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. Meawad, Associate Counsel


INTRODUCTION

The veteran served on active duty in the Army from March 1996 
to March 2000 and in the Army National Guard from February 
2003 to June 2004. 

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a December 2004 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Phoenix, Arizona.

In January 2008, the veteran was afforded a personal hearing 
before the undersigned.  A transcript of the hearing is of 
record.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The record shows that the last VA examination afforded the 
veteran for his left knee disability and scar was in 
September 2004.  During the January 2008 personal hearing, 
the veteran stated that his left knee symptoms, such as 
instability, have worsened since that examination and he 
currently uses a knee brace to walk.  In addition, he 
described the scar on his left knee as painful with some 
numbness and itchiness.  These symptoms are more severe than 
described in the last VA examination and medical treatment 
records.  Accordingly, a VA examination and opinion are also 
required on remand in order to determine the current severity 
of the service-connected disabilities associated with the 
left knee.  Snuffer v. Gober, 10 Vet. App. 400 (1997).

As the case must be remanded for the foregoing reasons, the 
veteran's most current VA treatment records should also be 
obtained.  

Accordingly, the case is REMANDED for the following action:

1.  Obtain and associate with the 
claims file the veteran's complete 
treatment records from the VA 
Healthcare System, dated since November 
2007.  

2.  Following the above development, 
schedule the veteran for a VA 
dermatological examination to determine 
the current severity of his service-
connected left knee scar.  The claims 
file must be made available to the 
examiner prior to the examination.  All 
necessary tests should be conducted and 
all clinical findings reported in 
detail.

The examiner should describe in detail 
the scar on the left knee.  The 
examiner should note whether it is 
tender, superficial, unstable, poorly 
nourished, productive of repeated 
ulceration, or painful on objective 
demonstration.  (A superficial scar is 
one not associated with underlying soft 
tissue damage, and an unstable scar is 
one where, for any reason, there is 
frequent loss of covering of skin over 
the scar). 

The size (width and length) of the scar 
should be measured, and any disfiguring 
characteristics of the scar should be 
specifically noted.  

The examiner should state whether the 
scar of the left knee results in any 
limitation of function.

The examiner must provide a 
comprehensive report, including 
complete rationales for all conclusions 
reached.

3.  In addition, schedule the veteran 
for a VA orthopedic examination to 
determine the current severity of his 
service-connected left knee disability.  
The claims file must be made available 
to the examiner, and the examiner should 
indicate in the report whether or not 
the claims file was reviewed.  All 
necessary tests should be conducted and 
all clinical findings reported in 
detail.

The examiner should undertake range of 
motion studies for the left knee, noting 
the exact measurements for flexion and 
extension, specifically identifying any 
excursion of motion accompanied by pain.  
The extent of any incoordination, 
weakened movement and excess 
fatigability on use should be described.  
To the extent possible, the functional 
impairment due to incoordination, 
weakened movement and excess 
fatigability on use should be assessed 
in terms of additional degrees of 
limitation of motion.  The examiner 
should provide an opinion concerning the 
degree of severity of any instability or 
subluxation of the left knee.  The 
examiner should also determine if the 
knee locks and, if so, the frequency of 
the locking. 

The examiner must provide a 
comprehensive report including complete 
rationales for all conclusions reached.

4.  Then, readjudicate the veteran's 
claim on appeal, with application of 
all appropriate laws and regulations 
and consideration of any additional 
information obtained.  If the decision 
with respect to the claims remains 
adverse to the appellant, he and his 
representative should be furnished a 
supplemental statement of the case and 
afforded a reasonable period of time 
within which to respond thereto.  


The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).



_________________________________________________
M. E. LARKIN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).

